Citation Nr: 0616960	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for service-
connected membranous nephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1981 to 
March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for 
membranous nephritis, which was evaluated as noncompensable.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remands the veteran's claim for further notice and 
development.  Although the additional delay is regrettable, 
it is necessary to ensure that there is compliance with VA's 
notice obligations as recently clarified by the Court of 
Appeals for Veterans Claims, and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
holding that, upon receipt of an application for service 
connection, VA is required to not only notify a claimant of 
what information and evidence is needed to substantiate 
service connection, but also to establish a disability rating 
and an effective date if service connection is awarded.  In 
the present case, the veteran has not been notified of what 
information and evidence is necessary to establish the 
disability rating and effective date.  Thus this case must be 
remanded for such notice.





Additional development of the veteran's claim for an 
increased rating is also needed.  The veteran testified at 
his March 2005 hearing before the Board that he has been 
treated at Walter Reed Army Medical Center since his 
discharge from service in March 2002.  The Board finds that 
these treatment records are necessary to fully and fairly 
evaluate the veteran's medical condition since service, and 
should be obtained on remand.

Finally, the Board finds that a new VA examination is in 
order.  The last VA examinations were conducted in March 2002 
and, although laboratory tests were conducted, neither 
examiner interpreted the results of those tests in accordance 
with the rating criteria in 38 C.F.R. § 4.115A, Diagnostic 
Code 7502 (2005).  The Board does not find the statement from 
the veteran's treating physician at Walter Reed to be 
sufficient for rating purposes.  Thus a new examination is 
necessary for new laboratory tests to be conducted and for 
the examiner to provide an interpretation of those tests and 
his examination of the veteran as they correlate to the 
rating criteria applicable to the veteran's membranous 
nephritis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
legally compliant notice of the information 
and evidence needed to establish an 
increased rating for membranous nephritis 
and an effective date.  

2.  The RO should contact Walter Reed Army 
Medical Center and request copies of the 
veteran's medical records for treatment of 
membranous nephritis from April 2002 to the 
present.  All efforts to obtain these 
records should be fully documented, and a 
negative reply should be requested if 
records are not available.





3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA genitourinary 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the veteran's service-connected 
membranous nephritis.  The examiner should 
provide an interpretation of the results of 
those tests and studies as they relate to 
the rating criteria for renal dysfunction 
(see 38 C.F.R. § 4.115A, Diagnostic Code 
7502).  

The examiner is also asked to review any 
past laboratory results in the record 
(specifically those from May 2002 and from 
August and October 2004) and provide an 
interpretation of those results as they 
relate to the rating criteria for renal 
dysfunction.  

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the RO 
should readjudicate the claim.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


